MADDEN'S APPEAL.
Opinion by
Mr. Chief Justice Sterrett,
Our consideration of the affidavits of defense relied on in this case has led us to a different conclusion from that reached by the learned judge of the common pleas. While some of the averments contained therein are not as clear and specific as they might have been, we think that, considered as a whole, the affidavits fairly and with sufficient clearness present a state of facts which entitles the defendants to a trial by jury. For the purposes of this appeal, it must be assumed that they are prepared to introduce testimony tending, at least, to prove all their material averments. That being so, they should not be deprived of the opportunity of presenting their defense.
In view of the fact that the case goes back for trial, it is neither necessary, nor desirable to refer specifically to the allegations of fact upon which the defendants rely. They are sufficiently set forth in the affidavits; and, assuming them to be true, it is enough to say they are sufficient to carry the case to a jury. The assignments of error are sustained.
Judgment reversed and procedendo awarded.
SCOFIELD’S APPEAL.
Opinion by Mr. Chief Justice Sterrett, May 20, 1895:
This appeal, by defendants, Anna W. Scofield and her husband, is from same judgment as the Appeal of Oscar E. Madden, receiver, etc., No. 391 of January Term, 1895, in which an opinion, reversing the judgment, etc., has just been filed. Both appeals were argued together, and involve substantially the same question. For reasons, briefly stated in the opinion referred to, the judgment should be reversed not only as to the *414terre tenant, represented by the receiver, etc., but also as to these appellants.
Judgment reversed and a procedendo awarded.